Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 1 of 17




           THE- u,NITE-0 sTATEs DT5TRICT COURT
        FOR THE AtbDiX DrsrRtcr
                       NoRTRERW D'uzsiV1/4/

,DAtitEL ARMENDARI7J     )
' # 31390%               )
                         )
      plcOntIff,         ) cIVII- AC.T LoN NO.':
                         ) zici-cv-ioLK-mi-iT
       V,                )
                                                         r•-• 4
                                           ,__,
 Co/AWLSSIoNFR DLW,e4-(119j                                       '
                                                                  ;:3


                                 )                          rri
                                                         r= 0
        D-eCenaants,             )                   7       1    ;VI
                                                                   „...




                        AMENDI) coielki.ST


                        ItiRtsDICT LaN & VENUE

,1,      fh-is 'Is a    cAct.ion ctiAThoriz.ea by
;49, u,s,C, Section 1913 \-o redress the
 cleprivation)under color of šizite, icivi) Of
         secuired by the CorIsfAution
 un'ttedStatcS,The courV VIcks JurisdicYlon
 uncitT al UtS,C, Secfion 1331 and 114364)(3),
,PIck'tntA      Do.6!el    Arprienclar'lz *313cioqJ OcArns
:-Por                  reFteC'       qui-ho6zr3 by
,gg U#51G, Sechön         aav3       aaDi and RiAle 6,5
 e)-C         F-ea, R. C;u1 f,
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 2 of 17




   ta,    Thc. Aida1c                          Mo.\oamo,
  ,an approp6akt VerNe under                al Losic,
  ,Scct~®n rnt oz3ca) becaust,                    tAh trt
   eveni-s       n se fo      CI              nn occurr ,

                        II. PLAINTIFF-

           TIccolfiff Eticm•iet Armendtar‘iz#313210q31
   .is ckna was ak- all 'times mtnfioned bet-ein
   :prisoner a tilt *ale of Maloarna, in Ole.
    cusl-ocly of the Alabama 1- 0epar\- pneril- 4-
    Correck\ons, Ne i 5 Currehtly Con rmect
   1Wore Cocreck•lonat C0.61.ity in L1more. Alatzckniq,

                             DEFFNUNTS

          Defenkinf, E se.Cfer son Dunn]
   ,Comfn'is5oNec (s          Alabcolp, Department oF
   ,Correcfions, lic is levtly -epons;131e, for-
   ,The oueratt aperak.ion of tile Departmen+
   and each insi-;Auflon under           p,riscV)etcn,
   ,incluctin9 Itnore CorrecVloncli T(.161;Ay.
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 3 of 17




   15, be-Fendctrif, -sostp\-1 Vleadleo was Ole
   ,Warden        Elrnore Con-ealencti
         i-itno of     Inccierit and he, is Cur-renk-ly
   ifIle Warden cif Mato n Correcfional fac;lity,
    1-ic was le yt1V respons62)1e -For thc ouerati
    operai-ion -For -}he operal'ion       Elinore
    Correck'ional -Foiatiy and -.Yor      We.lcave o-Y
   ,Nt the. mfnates        Olat pr;son.

     b,     becendant, iitah Wri(311-3 is a
    Corsea)ona i aFices of -1-11e, Alabaincx
    DeparkrnenA of CorrecVions who,(0- oXI Voles
    nrieboned           Cornpla.‘ni., held Ole ranic
         E CO3 and was5 ass.9ned to Brauo Dorm
    one at tlpflofe Corredional -Fac•ilay at
    tffrie    i-he incident,

   .71        De-Ftnciani.) kahdra. Dquis] is q
   ,Correctional Lieu+ enanf                        Correctianal
   ,-Facit'ify and was respons"1\31e           r j-1-1
      14)-ei-Fclre For all in.fnate,s cit th e -1ri rne of
   ,ts/
     tke incident
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 4 of 17




          becriatit, L ii)Dnalc‘ Coop-er
              ouer Alotboana bcpctc-tmcnt of.
   Correci-ions IrNtcrna) I nocsk-'19aton
         5 iey4lly respcnsibit for       t-Ile
    /nuesiivlors tAYktliin the depertmcnt.
   :cnsurcs Mgt any in.inCitCS *Ca- V iCktie
   :Skate and -Fecieral laws ose prosecuted,

   190 Dgencichi) C Wcx-rord Hea11-11 šocArces
    Inc,3           Vlocida Corporation ddin9
   :13u5'iness i r1 ii)e, stoic of Alabama as a
              Confrad-or for Alal3ama ttpartmenk
   :of Cot-red-10n5. Wey,-Fora       1er\1y repGn6.013k
   :For •iryip‘ernerin8 peT/Cy, pcoceAures and
   .proiocols thal               si-eP go by.'They
   !ale re-tspons;ble                 clha ensur.)n3
         ineelcal .53fAi'-v arc i-ra\ned ancl
   :7uctiified A-6 do +heir \lobs

    10,      Facil dePthclani-      .stAed •Ind`40\uo,I1y
    ahd  .41 h'is Cor her I officiql Ca.pct6.1-y. At QII
             oncnfioncd in t6s Comp)a;yit eacb
    AcfcrAconi act-ea tAnde,r flle. Calor       state La\j,),
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 5 of 17



                              FACTS

    ,a),     On Auvs\- 3, RO1g
     Atrrrienclariz *3139693 was wa1lcing down \Ile.
    ,Is‘e. in 6.ravo dorm one.. Pla\ntif-F .Spot5 a
     pac,};      newporl• on flit Ploor. The foie is
    :11\bckweeri E)60o]and E)53SI hours.,
                    up and la prisoner be1l'Irnd one.
    ,says they arc, 1-1*)..,     11(ancl kilem io
    And 9® on aloout (n/ business -1-t.oent\i
    ,Th'irty minutes later          cipproCtOica by

    ,pr- sörver      rnes-1. Was6n9ton •

    .1a.     tie Men asked At what- I did u.);-1-11
         neLoporl-s    picked up 0-4 t-he
    .Toki hirt-1  gque 'W)ein 1-0 a 9uy
    Alley were 1,is , He iota fne -to point- tile
    person oak that I 9aut. theni, foo,

     2,      Z wa‘iced arouhd          dorm for oil-
                  vi\ntAtes -tryin9 to p a. PO,CC I-6
     the person 1 9cive            foo, When 1. was
      unable to iderA.IFy -kilt person L weni- and
     .Stood loy rny raciS,
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 6 of 17




      19      trnc+- Victskins\on approcionts me,
    lanA                     do'Ins3 1. keAt \I')in -1:rn
    .unabAe. to ‘. den-V1V./        peCsiOn      9clUe- .\-VIerYt
    :too •


     ; 15o     He then 6ws)n95 on me ana cLOks q
    :ShanIc aut NoNle.(naae k>a-le)and sVavis
    .ak‘ckc1C1n9 ne,Teop1e tare. 1o1oc1c,n3
              Keepin3 me. l'ort-) runrim9         kA945 Ther)
    Torced to '‘I)1-A      rny 1.1-Fe .c)r al- lectsl-
    iwenky nilnutes, When                            1oo5e
    ,euciybodl That lA3Cts V)e1p.m9 h, nn io
    ; -to so to the Ixii-11room and Ctean ttie bloo4
           me.

     A.     when T. A-ried       leave. the bc1A-A,T-oom
     They would si-op me, I C•moMy ac\td 1;Ace
     1 woes 90.tn9     k-scike a 51lowcr, Oni y filen
     Was 1 al51t. -to make        A-0 the ob6ervation
     C.kbe, .For
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 7 of 17




                   K noOced on tht cukbe door
   ,.:And Defendant)[ Act1ik 11n1ri<31-A] says why
   Are yout knocking on nix/ -P.)(xlcnt3 door, I.
   .+60 1-1.01 Y \lad \Deer) si-ctbbed h e i-Vien i-ekkes
    me ouks-Ide ,1-te 'asked me if t Knew w'ho
   ,5taa)ed me and         izIcl hirn I. couA p6nt
   ,\-)\rn oLti-, So we 90 \zack in and 1.
    1-1.1m CE-rnes- Wash-In3lon) otAt,

    Ile        AV          poini-      \eas\-         ue
    m'inuteš .)aue kapsed and net licAvin•3 -1-rou`ble
   lorecithin9, We -Olen 90 1-o 'tile sh'ff. office
   ,wece Defendant, t. kahdrok Da653 Starts
                 p•icture, The f,me recordea by
   ,[1<aharci1/4 1:)auis] IsLt-r 1.1 prn] Time. r-ecorcicd
         Clovex-Cord lieaM1 SaurceS "InC,] is til.35]
    if\curš. Ak• 1-11.1s po\r\i- I. Can 'haraly sk-and
    cula tIcx\narck Dauis] is ConstAnt\y
   .at me, to not .3th 1olooci                wo.1t5 and
   ,floor,
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 8 of 17




                     fhen         •An a \-)oid'Ins cet\
    :Wm- I ivied Ao \cty dation and kokhdrq.
              y eils at me to       sickna
                                      up ancl sA.aY
     eTf- 1-he facl<s. E kahdioi:DatiIs--1 ask rne \-0
             (In inciderA repori- of VO\leti      apen,
    ,Sin       .

    ,a6,      Mcn ofV•)ces E cafs\-cAp1len1 comes 'in
    ,and wanks fne, ko s'nn \s‘ki,r‘c3 0.,recrrient,
         ask             .15 and he explams it) ine,
     what '1i- s arA     ceFu6e       š\r      he leave5
    scina Vlien Comes back           in'!nutes )ater
    ,C151C-In me 'to 5-in       uit19 ayeement a30.\n
    'T rt-Fuse a Second firne.-By r\ow          \las
    :beein cuff' an hotskr S'ince     was sk-ict\ApeA,

               We (Ae and Cars\--aphen) teauc -Por
     skakan Cocreck.lana‘ o‘c,'IMy Two rn')Ies down
          rock.d. I can bac-ety LooAK -10 *VIC Van
      For ATanspork and haue, to .+012) and tes+
     occa6ionally
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 9 of 17




     aa,         vie an-Ae 10,:k   -taA-(3,r)     1--ont..
     loiTecl in a, L. 0353 \lours b\i         Rolo'Ins6n,
     LPN, vi\n.)le    Sta-\on     s‘osi- NoPn4Vtrn
             LoavVIns3 on i-llern ta cao t\Ne.:Ir repo‘-k
     ctna clean inc, up. I was -1-116r fTWA
     to E ig30] hou,rs or more...

    ,23,          wo.s         .t.ansportect ---0.cksolel
    kkosp tat      L igilf] and was kr eated or
    two Golkqpseck lungs and                   \-talDb
     wounds io kA,ve back, Ana one abouc
    1 e'V A- ear •

     24.        Acker Y was released -Frorn
     }-40si5iNctl     Vransp.ork-ea Icl\p/
     Corfeci-')ong‘ -Va61;ty Woere„   skay
    .inPirmet-y sor 1- wo anyS,

                  *llen trans-parked back fa
    ;Elmore Correct:tonal -FacAii-y

              A -ct..) wceks          wicks
     awesi-',61Aca by I      I made '1i- cicar z.
     wooled lb pt:e5s Charges %v Rssautti
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 10 of 17




              s cc 415o p1a:InViRs Lx6NDA                   and e`Bil,

                     Ty, Exi-U\UsT VA     OF   aGAI.

                 wt;ricff,           Artnendar;4#313909]
      ,useci ;the,. prisontr Med.)cal 9rievance
      ,procedure auai!able at F,Elmorc Correc(;anal
      :-Pciafy to try and solve. thc problefyi
        wi\-h Wexorct tiealtk Sources Inc,J, dr)
       r 'sulk/ at, amcr]                  recpcsfal MeSIcal
      .recorcis per-611.19 .1-0 fhe inc;dent th;_s
                                  ce6 eyed cc response
                   -1-hai z necci to have niy attorney.
      .3e }1-,o6o records iee p/e -nfiff Ckxh;b;+
      ,The P1RIN recoAres proper eicsnau51-;on
                 Consis cif ail relcitIve %cis pec-i-ct;KIn9
       io thc •Incicieni'i "Ey bein3 clenieci thosc,
       f)-1 ralco,1 records De-CcAclant, G Wcx-Ford
                  60ctrce5 Inc/1 ricae         fripossibk to
      : properly Cxhousi-           rrIcc\cal 9rieuancc:
        pcocecitAre, ThereRore niclk‘ns Adrn\n\s\rcitvc
      'r-eMe,d;-es no lonaer auckilable            plizi.\nA'F,
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 11 of 17




                  AlbGina. Deparktnenk'      corredions
     \flas no written or vc441 9rievance:
      proceckicC tn place., However Plaint-1ff)
                 Acmenclociz 432909] ti,)rõfe dtfeoclant)
    tr.-Se-FT-v.6ov) DvinnI to try ond solve +ire
    ,proWem. See p !It (Exhib;} "`B')1

                        YL ,          CMAS

     301                 rcall cg e Gnd incorporcki-e
           re-Nxence pc:Ir.:AT-13,0s

    .31,       .beVendtanA-s)tleWuson Dunr)1
       -)0k,\)ed d6,\Derate incVVerencc~ to ple:kr\tiff
    E•Danel Armcndarz.*-313909] 50-i‘eiy by tul-
    *Idress;n3 overcrowd -419 and undersi-affin3
     p6or fd plQ•Ini*Ff assault- yioloA.eck pla'NntFT
                Gnd Consfitutea Crael and unusual
     puns'hc.nent, a procechuctl due process
    .uiolottior), under +1,,c fiahrfh and -(:)urieenth
    .Amendment to fht un;t-ed states
                       VioloAed the klaciel Sen\encin5
    .and Corc-ecl- ons*        § LHOS (.2) cAncl%M30)
    and Deparim ent of 'S Lt‘-1.1 cc cdcral 5i-andard
    4.cnr prisor1s and SGOIs' 5ec+;011 5.a&
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 12 of 17




                 De-Fenekry\--) E Tasep‘n Heof:S‘ey.3
     .5hoidoeci ckeViberate •inci.1-Kes-ence,     plciln\-Rfj
       Dein't el Armenclariz #313949.3 Sc&-ky
     :not- addres5'►ng undcrsictWin and
      lowlemeni-.1n3 rernecV\es to MATess tVle
     .v;olence cAt Efmore Correcfionca -PacAt-ly
     .Violated               r'rh-t-s      Constituted
     ,Cvuet and 'Unusual pun;s‘-gneni-j 0, Procedim1
     .aue prGces.s violcil-;on, under the Ei3MAI
     And chv\-eer\-VV) AmenAmen-ts                   unjeck
     ,Sitkies Consf- fution,

                Deendant) t Mal* 146.3\li-J Sliowecl
                    •Ind:IffetencC, AO
     ,[ Dani el Artylendanz #3139o9n scvisay by
     ,Pot rrbokn9 C.clufirye walks and OID5avaf.lons
                   obseruck\skon Cube Know;n3
     .11134 tIrliort CorrectionaI PQ 61;4y ts
     ,E)(si-remely Wokof epec'ketly
      doc-m one., Deenclani,E)Aalik                 Vialckted
                 r'13M5 ana Consf'Itutrd Cruet and
       unusual punis\vY-ient, Q pröc-c.Aura1 Au,e,
     .pt-ocC5S             Unacr        E'l\it‘-‘ (Anc\
      Pouriethih Amendrneht to 1.11e. u‘riAtA s-teitts
      cAnsfliution,
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 13 of 17




                   Dei'endani, Iscl\-ir-o, DiaQ;1
     :SI/lowed d e 1.1b e rale t ncV!ffeten cc to pkiNntT-f,
      E DO4 n.)e 1 Arintnclo6z.'-3)3(169 3 5 e,:rok,t, reled.lcal
      need by c1 achy           eme9ency              Ca\ Csare
     :up i-o on e hour. vioWecl p14•xntl-V- 6tcpts
     ietn6 Con \Ltked Cruel and, vo-lusuckt pan'Is\vnen\-
     :under            E       Amenc‘frien. and .4t5w-ketAt)-1
     ,Ptmencimeni- #a The Wriiked Si-oNes Consl:iiuh on

      35,     b'eVendan't, E 1-cco)&a, Do,v;s u
      -Monk-4=F i'our'teen*1 kinenclolent Cons;k-cki-‘ionat
     .r.)9Iks by clretNk      oqicer Mcttiti WriIfn
     ,Narrati'`Ne. or.).   incIdenA-) cir4V1 n3 bo691
      s-epor\-s                        w.)+11
      WQs.hinafonS] wriVi-en šickkev-tenf' and,
      inctrk.ins             n')u.vy cx5 a r\on se6atiŠ
       Inpry,

                 Dett-Ido,Ni) c Vsc,Arldro, Dcw*s-]
                   -recleral 5-tQA-1-1617 Lau-) Under
             nelocicI serd-eribn3 and Carrecti.tos
             § -105(.7)(e) and § 4— )65 TM)
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 14 of 17




                  DePenclanh E R3na\ Cooptr
       NijoIckk-ed T1ci'ln\•X--F pcocedusa‘ due, proGcss
                ,              prose cuVin3 E Frnes4
      AA)as.}1\rvka\-on] for 'Ve\z5ny cts5akAW QS
      ,had recoesi-eci • Vicigfecl pla•Iritf-F r•is\-As and
      .Cons.k-Auked 0, due praccss wolc&lorl
       under Me                         Crldi rn e      +Vie.
                  50e6 Cons1-)-tuVlan, `["he be-Fendark
      also viothed Vedera\ 6-\-<A-uk•GT y           tz
      :under the model senfencin3 and COFFCCflOrici
       act t   14-164 B0-1)
      .S1,      D4e.e.ndo.r), We-xe,rci Hea1+11
      ,Source.s z ricfl s‘lowed dekber-ate, '1n.:1'!Werence
      :to Oa\ni;f-E, C Dcmic I Armendar.)z#3139o9J
      .Serlous medkCCI need by delay;n9
       emerclency meStual Care up to onc
               Viala-ked p1colt`iff 63‘-as and
       Conth'itufecl Cruel and unusaal ptinsArlien1-0
       under     e 69h-1i Arncncimeni-
                   stat-es Con5iitu.ton. WexFord
      ,Vici\c1/4\-eA .VeAeio.\ 5-tdivtary LetW uncNer
                MocW 5eni-en6n3 ar18 Corrct'ions
       act   A 1.1-165 (3).
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 15 of 17




         91       7he plo:inti-F-F 'has no plciln,
       acleciudte ay complete rerneAy at law
      .to reacess the wranss cle.scr;loecl llece;‘n,
                       bten and .k....611 ContInutee to
      ,be, •Irr6parct\oly .injurec‘ by -Ole ConAUG+
      .c)-F     cleA'-endani.s unte.ss        cour- srani-s
       the \nAutnci-VIve vel*le; vA'n'Ich plcilth-.1-R Seeks,

                           "Pikk`NR ?OR "e1N.Y'

                                    cespecii-tAlly srasys
                            .. enter jk),39ment gran\-iin9
               -31.1‘s Cokis)


       i39,        h decigrat.ion  ces and
        ornisons desc6bed heceln uialated plct")41U
        vights under Ne Con3Y1A-0.-)on and ‘otLA-I
       ,t‘le qn;i-ea stoAcs,

       .Lio,     A permanent Injunc,iion orde6n9
       .deCtndans, CleC-Tesson Dunnl and
        L Wexcorci Heaifk Sources Inc13        f:)saet
       ,-ITa)neci AA4cal S-ta-FF oc .1-ro:)n &FicerS
       ,to te.co8A.Ize ser1aus riea)cci
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 16 of 17




                Compensatoiy (kYaBes      PAc
        amounf of- 4 150,000100 10-‘4\y and
       .SeueFal\y,

                            ciscuya3es       airrio1/44n\--
                3,00,066..00 :16\nly and Scuecally.

        43,    A :iury -Vial on WI i55ue5
        by :lury,

                   P1c6nYvVf Co5\-s in I-V-6s


       ,1-1S,     Any cidclii•lonal               i}1•15 Cour*
       (items pAS\--/ proper ctn3 ectUAcx\3\e



                                          Resptci-?u\\y StAboil\-\e&




                                                 14tEmpsiot
                                                  h    Af AM
Case 2:19-cv-01046-MHT-CSC Document 50 Filed 06/19/20 Page 17 of 17




                                           AIS # 313909
                                          ElmoTe CorvecA‘ona‘ Ceritcv
                                          35.90 6on •Sp.)\luacky Rat
                                          Llmore j AL 30'a5



                          VERIVICMION

                      VIcit‘Je   Yeo,c1    rore,..6\r‘9 cdp\plet.)11-k
       .cxna \level:3y Vetl-V1                no,\--tec-5 cOteged
       ,filevein ave. true 1 exuept as 1-4O motktess
       :00\e-e,c1    '\nf'orry-loaliari and bdie. )ar16) as
        fio        , \oe\; e.vQ. -t\lenei tc be A- cut,
             Catify uncles- pencay               pec:IkAvy
       :The -Fore36Nn                   and Gorr dc+

                     Executed.    r Elmore) Awocaylo,] or)
                          \LI Q63.

                                              - (201")
                                            1-)          Aryien&riz
